Day, J.
i. school DISTRICT * treasurercompensatíon. Section 26, chapter 172, Laws Ninth General Assembly, provides that the Board of Directors shall fix the compensation of the secretary and treasurer. Sec. "*■ *" 2, Ch. 102, Laws Tenth General Assembly, pro- . , ,, , •, „ ,. . . vides that no member oi the board, except its secretary and treasurer, shall receive pay 'out of any school funds for services rendered under the school law. The general policy of the school system is that the officers of school districts shall discharge their respective duties without compensation. It cannot be doubted that the legislature might, by law, have fixed the compensation of the secretary and treasurer of the board and, if they had done so, it would not be claimed that, however inadequate or unreasonable the sum fixed, the sec*473retary or treasurer could recover more. Indeed, the legislature might have provided that they, like the other members.of the board, should receive no compensation. School districts are municipal corporations, invested with subordinate legislative powers, to be exercised subject to the control of the legislature. Winspear v. Dist. Tp. of Holman, 37 Iowa, 542. Instead of fixing the compensation of the treasurer and secretary of the board, the legislature have delegated this power to the district, to be exercised through the board of directors. If the board of directors had fixed this compensation at forty dollars at the time plaintiff entered upon the duties of his office, it would probably not now be urged that he would be in a condition different from that he would have occupied if his compensation had been fixed by the legislature, or that he could recover more than the amount thus fixed.
It is urged, however, that inasmuch as his compensation was not determined until his term expired, he is not limited to the amount allowed by the board, and that he may recover a reasonable compensation without regard to the board’s action. Whilst this view is plausible, yet we believe it to be unsound. Plaintiff was not compelled to retain the office, or to discharge its duties. At the time he accepted the office he knew that the duty of determining his compensation devolved upon the board. He might have insisted upon their discharging this duty at once, and, in the event of their refusal to do so, he might have compelled .them to act by mandamus. If they had fixed a compensation by him deemed inadequate, he had the option to continue in the discharge of his duties, or to resign. But having taken no steps to have his compensation determined, he is presumed to have retained the office ■with the understanding that his compensation should be whatever the board might determine, and he is as much bound by the amount so fixed as if it had been ascertained before he entered upon the duties of his office.
In sustaining the demurrer there was no error.
Aerirmed.